DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1 and 3-21 are pending in this application.  
	Claims 1, 3-10 and 12-21 are currently amended.

	Claim 2 is cancelled.


Response to Arguments
Applicant’s arguments, see Remarks, filed 06/08/2022, with respect to the rejection(s) of claim(s) 1-21 under Kuwata (US PG. Pub. 2003/0072031 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is now made under Nagata (US PG. Pub. 2012/0300252 A1).

Applicant’s specifically argues on page 9 of the Remarks, that “Kuwata fails to teach or suggest “cause the display to display a second screen for selecting an icon image from among a plurality of candidate icon images, wherein the selected icon image is set as the user icon image corresponding to one user button of the plurality of user buttons”…Here, the examiner respectfully agrees, however the newly prior art of Nagata (US PG. Pub. 2012/0300252 A1) teaches the following amended limitation above in Sect. [0157]-[0159] of the Nagata reference which discloses a user of the multifunction peripheral 103 correctly specifies a user name and a password on a first login screen in Fig. 16 and then (ii) pushes a login button 203, a profile list screen related to a specified user is displayed as a second screen as illustrated in FIG. 17. The profile list screen of FIG. 17 displays (i) profile names 205 of profiles correlated with the user name specified on the login screen of FIG. 16 and (ii) profile icons 206 indicative of the respective profiles. The profile list screen of FIG. 17 also displays (a) the scanning selection button 207 for selecting a scanning mode and (b) a printing selection button 208 for selecting a printing mode. Specifically, a user can select, on the profile list screen of FIG. 17, (i) the scan profile or a print profile and (ii) one of a plurality of pre-registered profiles (e.g., profiles 1 through 8) for each of the scan profile and the print profile. In a case of the profile list screen of FIG. 17, a scanning selection button 207 is highlighted by having been pushed, a scan profile indicative of a scanning condition under which the image reading device 137 of the multifunction peripheral 103 scans is selected on the profile list screen of FIG. 17. Thus, the Nagata reference explicitly teaches in the following sections [0157]-[0159], the profile list screen 17 as a second screen for selecting an icon image, such as, the scanning selection button 207 from among a plurality of candidate icon images (i.e. selection buttons: 205-208), wherein the selected scan button by the user is set as a scan condition by the user from the plurality of buttons as required by the amended claim. Therefore, the prior art of Naga teaches the newly amended limitations set forth in independent claim 1 and independent claims 20 and 21 respectively. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 5, 6, 11, 12, 13, 14, 17, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagata (US PG. Pub. 2012/0300252 A1).

Referring to Claim 1, Nagata teaches a printing apparatus (See Nagata, Fig. 1, Sect. [0078], MFP 103) comprising:
a display (See Nagatq, Fig. 1, Display Device 135) configured to display information (See Nagata, Sect. [0126], The display device 135 of the multifunction peripheral 103 displays a copy menu, an image transmission menu or a document filing menu in accordance with the selected operation mode in S204 (S205, S208 and S210)) and 
one or more controllers (See Nagata, Fig. 1, Control Device 131, Sect. [0133], In response to the user pushing the predetermined button for login, the control device 131 of the multifunction peripheral 103 requests, via the communication device 133 and the network 105, the host PC 102 to transmit data for displaying the login screen (S21).) configured to:
	cause the display to display a first screen (See Nagata, Fig. 10, First Screen) for identifying a user who uses the printing apparatus and on which a plurality of user buttons corresponding to a plurality of users is arranged (See Nagata, Fig. 10, First Screen, Sect. [0119], A user who wishes to use the multifunction peripheral 103 goes all the way to the multifunction peripheral 103 so as to log into the multifunction peripheral 103 by (i) manually entering a user name and a password via the first screen (login screen) (see FIG. 10) of the display device 135.), wherein each of the plurality of user buttons contains a user icon image (See Nagata, Figs. 10 and 16, Sect. [0156], the multifunction peripheral 103 controls the display device 135 to (i) initially display the home screen (See Fig. 10) in response to the multifunction peripheral 103 being turned on and then (ii) display the login screen of FIG. 16 in response to a user pushing the predetermined button for logging into the image processing system. Note also that the predetermined button is a button which has been assigned to the image processing system by, e.g., pre-registration of the button. The login screen displays (i) user names 201 of respective users registered in the host PC 102 and (ii) user icons 202 indicative of the respective users. Note that user names 201 and user icons 202 that are not displayed on the login screen of FIG. 16 can be displayed by pushing an up arrow scroll button 204 or a down arrow scroll button 204.); and
cause the display to display a second screen (See Nagata, Fig. 11, Second Screen) for selecting an icon image from among a plurality of candidate icon images (See Nagata, Fig. 11, Sect. [0124]-[0126], FIG. 11 illustrates a copy setting screen generally set as the second screen (initial screen) of a default…When a user selects one of COPY, IMAGE TRANSMISSION, DOCUMENT FILING, and OSA from a tab menu on the second screen (initial screen) (S204), an operation mode is changed into a selected operation mode…The display device 135 of the multifunction peripheral 103 displays a copy menu, an image transmission menu or a document filing menu in accordance with the selected operation mode in S204 (S205, S208 and S210), wherein the selected icon image is set as the user icon image corresponding to one user button of the plurality of user buttons (See Nagata, Fig. 11, Sect. [0127], When the user (i) selects desired one of the copy menu, the image transmission menu and the document filing menu and then (ii) pushes a start key, the multifunction peripheral 103 carries out a copy control, an image transmission control or a document filing control in accordance with the selected operation mode (S206, S209 and S211). When the user selects a logout process by pushing a "key (asterisk key)" (see FIG. 10) (S207), the multifunction peripheral 103 and the account managing server 104 conduct the logout process (S215 and S216), and then the multifunction peripheral 103 returns to a standby state.).

Referring to Claim 3, Nagata teaches the printing apparatus according to claim 1 (See Nagata, Fig. 1, Sect. [0078], MFP 103), wherein the controllers (See Nagata, Fig. 1, Control Device 131) are further configured to cause the display to display a third screen related to one user of the plurality of users and including at least identification information about an icon image used for a user button corresponding to the one user (See Nagata, Fig. 12, Third Screen, Sect. [0128]-[0129], When the user selects an OSA menu in S204, the display device 135 of the multifunction peripheral 103 displays the OSA menu on the third screen of FIG. 12 (S212)…When "OSA NST" is selected on the third screen (S213), the multifunction peripheral 103 conducts a process of S21 of FIG. 13. "OSA NST" is executed in processes conducted after the process of S21. The display device 135 of the multifunction peripheral 103 changes displaying from FIGS. 16 to 17 in accordance with a user's login operation.).

Referring to Claim 4, Nagata teaches the printing apparatus according to claim 3 (See Nagata, Fig. 1, Sect. [0078], MFP 103), wherein the second screen includes information about a user name corresponding to the one user (See Nagata, Fig. 17, Sect. [0159], The profile list screen of FIG. 17 displays (i) profile names 205 of profiles correlated with the user name specified on the login screen of FIG. 16 and (ii) profile icons 206 indicative of the respective profiles. The profile list screen of FIG. 17 also displays (a) the scanning selection button 207 for selecting a scanning mode and (b) a printing selection button 208 for selecting a printing mode. Specifically, a user can select, on the profile list screen of FIG. 17, (i) the scan profile or a print profile and (ii) one of a plurality of pre-registered profiles (e.g., profiles 1 through 8) for each of the scan profile and the print profile.).

	Referring to Claim 5, Nagata teaches the printing apparatus according to claim 3 (See Nagata, Fig. 1, Sect. [0078], MFP 103), wherein the third screen includes information about a password corresponding to the one user (See Nagata, Figs. 12 and 16, Password, Sect. [0129], [0135] and [0136] lines 1-6, In Fig. 12 the third screen executes an OSA NST step when selected and changes to the screen illustrated in Fig. 16 for the processing of S21 in Fig. 13, Hence, at S21, Screen of Fig. 16 includes information regarding a password corresponding to a user when the user (i) specifies, via the input device 134, a user name and a password on the login screen displayed by the display device 135).

Referring to Claim 6, Nagata teaches the printing apparatus according to claim 3 (See Nagata, Fig. 1, Sect. [0078], MFP 103), wherein the third screen includes information about a card ID corresponding to the one user (See Kuwata, Sect. [0119] lines 6-8, automatically entering the user name and the password by presenting, for example, an IC card (mobile information storage medium) to the multifunction peripheral 103 (S201).).

	
Referring to Claim 11, Nagata teaches the printing apparatus according to claim 1 (See Nagata, Fig. 1, Sect. [0078], MFP 103), wherein the printing apparatus includes at least one of a copy function, a scan function and a print function (See Nagata, Fig. 4, Profile Information, Sect. [0085], a profile created for each of users in the image processing system includes (i) a scan profile to be used when the image reading device 137 of the multifunction peripheral 103 scans and (ii) a print profile used when the print device 136 prints, The scan profile and the print profile are stored in each of (i) the storage device 112 of the client PC 101 and (ii) the storage device 122 of the host PC 102.).

	Referring to Claim 12, Nagata teaches the printing apparatus according to claim 1 (See Nagata, Fig. 1, Sect. [0078], MFP 103), wherein a login process for one user of the plurality of users is performed based on selection of the user button corresponding to the one user (See Nagata, Figs. 2 and 16, Login Information and Login Screen, Sect. [0081], [0132], As shown in FIG. 2, the login information includes the number N of users, and as many pieces of individual login information (pieces of individual login information 1 through N). Each of the pieces of individual login information includes a client identifier for identifying a client PC 101 corresponding to a piece of individual login information, a user identifier for identifying a user, a user name, and a password… The multifunction peripheral 103 controls the display device 135 to display the login screen of FIG. 16, when a user pushes a predetermined button for logging into the image processing system while the display device 135 of the multifunction peripheral 103 is displaying a home screen.).

	Referring to Claim 13, Nagata teaches the printing apparatus according to claim 1 (See Nagata, Fig. 1, Sect. [0078], MFP 103), wherein an operation screen customized for one user of the plurality of users is displayed on the display for selection of the user button corresponding to the one user (See Nagata, Fig. 22, Sect. [0179], When the user pushes a Change Icon button 306, the control device 111 of client PC 101 controls the display device 115 to display the third screen of the profile setting tool screen (see FIG. 22). The third screen displays profile icons 206 each of which is not assigned to any of the profiles that have been stored in the storage device 122 of the host PC 102. The icon 206 which are displayed on the third screen are profile icons obtained by requesting the host PC 102 to transmit the profile icons which have been stored in the client PC 101 and in the host PC 102.).

Referring to Claim 14, Nagata teaches the printing apparatus according to claim 1 (See Nagata, Fig. 1, Sect. [0078], MFP 103), wherein information about a web page for presenting the plurality of candidate icon images is output to an external apparatus (See Nagata, Sect. [0107], The control device 121 of the host PC 102 transmits, to the account managing server 104 via the communication device 123 and the network 105, the piece(s) of candidate individual login information to be deleted (S503).).

Referring to Claim 17, arguments analogous to claim 6 are applicable herein.   Thus, the apparatus of claim 17 is rejected for the same reasons discussed in the rejection of claim 6.

	Referring to Claim 20, arguments analogous to claim 1 are applicable herein.   Thus, the method of claim 20 is rejected for the same reasons discussed in the rejection of claim 1.

	Referring to Claim 21, arguments analogous to claim 1 are applicable herein.   Thus, the apparatus of claim 21 is rejected for the same reasons discussed in the rejection of claim 1.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 7-10, 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US PG. Pub. 2012/0300252 A1) in view of Kuwata (US PG. Pub. 2003/0072031 A1).

	Referring to Claim 7, Nagata teaches the printing apparatus according to claim 3 (See Nagata, Fig. 1, Sect. [0078], MFP 103).

Nagata fails to explicitly teach 
wherein the third screen includes information about a mail address corresponding to the one user.

However, Kuwata teaches 
wherein the third screen includes information about a mail address corresponding to the one user (See Kuwata, Figs. 13 and 17a, Private Folder, Sect. [0049] lines 5-9, If the user enters an invalid User ID, PIN or leaves the fields blank, the user will be prompted to create a "Proof Buddy" Account. The user would then create an account by entering a username, password, account description and a valid e-mail address).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the third screen includes information about a mail address corresponding to the one user.  The motivation for doing so would have been to provide a system that allows images to be managed and manipulated on a server by using a web browser. Images may be scanned, printed, faxed, copied, viewed, merged, edited or electronically manipulated across a network, such as the Internet or an Intranet. The server has security that controls access to files, folders and functions (See Abstract of the Kuwata reference).  Therefore, it would have been obvious to combine Nagata and Kuwata to obtain the invention as specified in claim 7.

	Referring to Claim 8, Nagata teaches the printing apparatus according to claim 3 (See Nagata, Fig. 1, Sect. [0078], MFP 103).

Nagata fails to explicitly teach
wherein the third screen includes information about a folder corresponding to the one user.

However, Kuwata teaches 
wherein the third screen includes information about a folder corresponding to the one user (See Kuwata, Sect. [0052], A "Registered" user shall be allowed access to an assigned Private folder as well as the Public and DEPARTMENT folders. This Private folder is created when the user registers or when the Administrator creates the user account. Registered users can manage and print image files in Public and assigned private folders. Registered Users can print image files from the DEPARTMENT folder, but cannot add, delete or change files in the DEPARTMENT folder. Registered users can edit and change their own user profile information, e.g. login PIN (Personal Identification Number).).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the third screen includes information about a folder corresponding to the one user.  The motivation for doing so would have been to provide a system that allows images to be managed and manipulated on a server by using a web browser. Images may be scanned, printed, faxed, copied, viewed, merged, edited or electronically manipulated across a network, such as the Internet or an Intranet. The server has security that controls access to files, folders and functions (See Abstract of the Kuwata reference).  Therefore, it would have been obvious to combine Nagata and Kuwata to obtain the invention as specified in claim 8.

	Referring to Claim 9, Nagata teaches the printing apparatus according to claim 3 (See Nagata, Fig. 1, Sect. [0078], MFP 103). 

Nagata fails to explicitly teach
wherein the third screen is a screen to which transition from a fourth screen is executable, and the fourth screen is a screen for selecting one user button to be edited from the plurality of user buttons.

However, Kuwata teaches 
wherein the third screen is a screen to which transition from a fourth screen is executable, and the fourth screen is a screen for selecting one user button to be edited from the plurality of user buttons (See Kuwata, Figs. 17a-17b, Sect. [0058] lines 1-4, The Administrator shall modify users information by clicking on the "Edit" button of the User Management web page (FIG. 17a). A web page similar to FIG. 17b will be used by the Administrator to change user's information.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the third screen is a screen to which transition from a fourth screen is executable, and the fourth screen is a screen for selecting one user button to be edited from the plurality of user buttons. The motivation for doing so would have been to provide a system that allows images to be managed and manipulated on a server by using a web browser. Images may be scanned, printed, faxed, copied, viewed, merged, edited or electronically manipulated across a network, such as the Internet or an Intranet. The server has security that controls access to files, folders and functions (See Abstract of the Kuwata reference).  Therefore, it would have been obvious to combine Nagata and Kuwata to obtain the invention as specified in claim 9.

Referring to Claim 10, Nagata teaches the printing apparatus according to claim 9 (See Nagata, Fig. 1, Sect. [0078], MFP 103).

Nagata fails to explicitly teach
wherein the fourth screen includes a registration button.

However, Kuwata teaches
wherein the fourth screen includes a registration button (See Kuwata, Fig. 17b, Registered User, Sect. [0058] lines 5-6, Registered users can modify their own profiles by clicking on a button or a tab on proofing system Exploring web page.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the fourth screen includes a registration button. The motivation for doing so would have been to provide a system that allows images to be managed and manipulated on a server by using a web browser. Images may be scanned, printed, faxed, copied, viewed, merged, edited or electronically manipulated across a network, such as the Internet or an Intranet. The server has security that controls access to files, folders and functions (See Abstract of the Kuwata reference).  Therefore, it would have been obvious to combine Nagata and Kuwata to obtain the invention as specified in claim 10.

Referring to Claim 15, Nagata teaches the printing apparatus according to claim 14 (See Nagata, Fig. 1, Sect. [0078], MFP 103).

Nagata fails to explicitly teach 
wherein the web page includes information about a user name corresponding to one user of the plurality of users.
Kuwata teaches 
wherein the web page includes information about a user name corresponding to one user of the plurality of users (See Nagata, Figs. 15 and 17b, Sect. [0056], After clicking on the "new User" button, a user profile web page (FIG. 17b) is displayed to let the Administrator create a new user profile. The administrator enters User ID and PIN. After the Administrator clicks on the "Add" button, a new user profile is created in the user database of the proofing system. A private folder with the same name as the user name is automatically created for the user. After the new user is added, the proofing system will automatically update the User Profile Display (FIG. 15)).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the web page includes information about a user name corresponding to one user of the plurality of users.
The motivation for doing so would have been to provide a system that allows images to be managed and manipulated on a server by using a web browser. Images may be scanned, printed, faxed, copied, viewed, merged, edited or electronically manipulated across a network, such as the Internet or an Intranet. The server has security that controls access to files, folders and functions (See Abstract of the Kuwata reference).  Therefore, it would have been obvious to combine Nagata and Kuwata to obtain the invention as specified in claim 15.

	Referring to Claim 16, Nagata teaches the printing apparatus according to claim 14 (See Nagata, Fig. 1, Sect. [0078], MFP 103).

Nagata fails to explicitly teach
wherein the web page includes information about a password corresponding to one user of the plurality of users.

However, Kuwata teaches 
wherein the web page includes information about a password corresponding to one user of the plurality of users (See Nagata, Fig. 4, Sect. [0044] lines 6-9, A username and password login are required to maintain security between users. The same username and password may also be used for Web Administration, Driver and Front Panel access.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the web page includes information about a password corresponding to one user of the plurality of users. The motivation for doing so would have been to provide a system that allows images to be managed and manipulated on a server by using a web browser. Images may be scanned, printed, faxed, copied, viewed, merged, edited or electronically manipulated across a network, such as the Internet or an Intranet. The server has security that controls access to files, folders and functions (See Abstract of the Kuwata reference).  Therefore, it would have been obvious to combine Nagata and Kuwata to obtain the invention as specified in claim 16.
	
	Referring to Claim 18, arguments analogous to claim 7 are applicable herein.   Thus, the apparatus of claim 18 is rejected for the same reasons discussed in the rejection of claim 7.

	Referring to Claim 19, arguments analogous to claim 8 are applicable herein.   Thus, the apparatus of claim 19 is rejected for the same reasons discussed in the rejection of claim 8.



Cited Art
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kitada et al. (US PG. Pub. 2007/0223031 A1) discloses an apparatus and method relating to routing of document processing jobs to backend processing devices.  In particular, the disclosure relates to techniques enabling bi-directional status and control between an image capture device which transmits a document processing job and a backend device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARRYL V DOTTIN/Examiner, Art Unit 2677